Citation Nr: 0014130	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  97-28 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1945.  He died on March [redacted], 1996.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) following decisions of the Phoenix, Arizona, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied entitlement to DIC under 38 U.S.C.A. § 1318 and 
service connection for the cause of the veteran's death.

Initially, as to the issue of service connection for the 
cause of the veteran's death, the appellant withdrew her 
appeal of this issue via a writing and testimony at a 
February 2000 personal hearing.  38 C.F.R. § 20.204(b) (1999) 
(a substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision).  Accordingly, the 
only issue on appeal is as stated on the cover page of this 
decision.


FINDING OF FACT

The veteran was not continuously rated totally disabled due 
to service-connected disability for at least 10 years 
preceding death; nor was a total evaluation continuously in 
effect for five years from the date of discharge from 
military service until his death.  


CONCLUSION OF LAW

The requirements for entitlement to DIC under 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. §§ 3.22, 20.1106 (1999); 65 Fed. Reg. 3391-3392 
(Jan. 21, 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the veteran died on March [redacted], 
1996.  At the time of death, service connection was in effect 
for a psychoneurosis, rated as 50 percent disabling, effective 
from May 13, 1965.

DIC benefits are awarded in accordance with 38 U.S.C.A. 
§ 1318 under certain circumstances.  Specifically, DIC 
benefits are to be paid to the surviving spouse and children 
of a deceased veteran who dies, not as the result of his own 
willful misconduct, and who was in receipt of or entitled to 
receive (or but for the receipt of retired or retirement pay 
was entitled to receive) compensation at the time of death 
for a service-connected disability that either was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death, or if so rated for a 
lesser period, was so rated continuously for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty.  38 U.S.C.A. 
§ 1318(a), (b); see also, 38 C.F.R. § 3.22; 65 Fed. Reg. 
3388-3392 (Jan. 21, 2000); Wingo v. West, 11 Vet. App. 307 
(1998).

In the instant case, however, the veteran was not rated as 
totally disabled at any time during his lifetime.  
Consequently, he cannot be said to have been rated as totally 
disabled for a period of 10 or more years immediately 
preceding his death.  Additionally, because the record 
reflects that he was separated from active military service 
in 1945, he cannot be said to have been rated as totally 
disabled on account of service-connected disability for at 
least five years from the date of his release from active 
duty until his death.  38 U.S.C.A. § 1318(b)(2).  The 
appellant, as well as her daughter, have provided testimony 
and/or written statements as to the veteran's mental state 
during the approximately fourteen years leading up to his 
death.  They also provided their own opinions, as well as 
that of the veteran's physicians, that his mental state 
during that time would have rendered him unemployable.  It 
was also opined that, had the veteran applied for an 
increased rating during that fourteen-year period, he would 
have been rated totally disabled on account of service-
connected disability.  Nevertheless, the Board notes that, 
because the appellant's claim was filed after the March 1992 
effective date of 38 C.F.R. § 20.1106 which requires that 
rating decisions made during the veteran's lifetime be given 
force and effect when evaluating a 38 U.S.C.A. § 1318 claim, 
consideration of whether the veteran would have been 
hypothetically entitled to a 100 percent rating for the 10 
year period prior to his death, as was discussed by the RO in 
its December 1999 decision, is not appropriate.  Marso v. 
West, 13 Vet. App. 260 (1999) (the "hypothetical" 
entitlement analysis is required only where the § 1318 claim 
was filed before the effective date of § 20.1106, or where 
the veteran had never filed a claim for VA benefits).  In 
other words, the Board is now bound by the determinations of 
the various rating actions and a 1962 Board decision entered 
during the veteran's lifetime.  

The veteran's disability was variously rated from 1945 until 
his death, but never evaluated as more severe than 50 percent 
disabling.  A 1965 rating decision awarded a 50 percent 
rating effective from May 13, 1965, and rating actions 
entered in 1968 and 1978 confirmed the 50 percent evaluation.  
No appeal of these latter actions was initiated.  

No argument has been made that there was clear and 
unmistakable error (CUE) in any of the rating decisions 
entered by the RO prior to and including a July 1978 decision 
by which a rating in excess of 50 percent was most recently 
denied.  65 Fed. Reg. 3391 (to be codified at 38 C.F.R. 
§ 3.22(b)(3)); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 
6 Vet. App. 377, 384 (1994) (if a claimant wishes to 
reasonably raise a claim of CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error).  Additionally, it is 
clear that the veteran was not rated as totally disabled due 
to service-connected disability, but was not receiving the 
compensation because of payments made to dependents or to 
offset indebtedness, or because the payments were otherwise 
being withheld under other provisions of the law.  65 Fed. 
Reg. 3391 (to be codified at 38 C.F.R. § 3.22(b)).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

